Citation Nr: 0022416	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of both eyes, with retained foreign bodies 
and aphakia of the left eye, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

The veteran had active service from January 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
rating in excess of 30 percent for aphakia of the left eye, 
secondary to a shell fragment wound, with retained foreign 
bodies.

The veteran was scheduled for a hearing before an RO hearing 
officer in June 1999, but he failed to appear.  He has not 
requested another hearing and his increased rating claim has 
since been referred to the Board for appellate review.


REMAND

The veteran's claim for a rating in excess of 30 percent for 
residuals of shell fragment wounds of both eyes, with 
retained foreign bodies and aphakia of the left eye is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board finds, however, that all of 
the relevant facts have not been properly developed, and that 
the VA has not fulfilled its duty to assist the veteran.  As 
such, the Board finds that there is additional development 
that must accomplished prior to review of the veteran's 
increased rating claim.

The service medical records show that the veteran sustained 
shell fragment injuries in July 1969 as the result of an 
explosion of a booby trap device while engaged in combat in 
Vietnam.  He sustained multiple shell fragment wound 
injuries, to include both eyes with retained corneal foreign 
bodies.  An eye examination approximately 8 days after the 
injuries showed visual acuity of the right eye as 20/25 and 
light perception only for the left eye.  
A VA eye examination in June 1977 revealed a fairly large 
embedded foreign body in the right eye just below the 
pupillary area in the cornea.  The conjunctiva showed 
multiple smaller embedded foreign bodies.  Examination of the 
left eye revealed multiple foreign bodies embedded in the 
cornea with scars and some edema.  The anterior chamber was 
deep.  It was noted that either the left lens was absent or 
the eye was aphakic; lens material and membranes were noted 
covering most of the pupillary space and there were adhesions 
to the iris above which was very ragged. 

An RO decision in July 1977, in pertinent part, granted 
service connection for aphakia of the left eye secondary to 
residuals of a shell fragment wound with retained foreign 
bodies and exotropia. 

The Board notes at the outset that, in reviewing the original 
rating decision dated in July 1977, it is clear that the RO 
granted service connection for residuals of shell fragment 
injuries to both eyes.  It is not clear from the RO decision 
that is the subject of this appeal that both eyes were 
considered.  This must be clarified.  38 C.F.R. § 19.9 
(1999).

It is argued on behalf of the veteran that the most recent VA 
eye examination is incomplete.  The Board agrees.  That 
evaluation, performed in July 1998, did not include the 
uncorrected visual acuity for both eyes, nor did it include 
any visual field findings.  In the judgment of the Board, a 
more thorough eye examination is warranted.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  
   
The Board further notes that, in correspondence received in 
June 1999, the veteran related that he had received emergency 
room treatment for his service connected eye disability in 
March 1999, after the most recent VA eye examination.  He 
stated that he was given an appointment for October 1999.  It 
does not appear that these records have been obtained.  The 
VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The veteran's representative has requested that the RO 
consider rating both eyes rather than limiting the rating to 
aphakia of one eye.  The Board also concurs with that 
request.

In view of the foregoing, this claim is REMANDED to the RO 
for the following action:

1.  The RO is requested to obtain the 
contact addresses from the veteran and 
any necessary authorization and consent 
and obtain the medical records pertaining 
to the veteran's March 1999 emergency 
room visit and follow-up treatment 
rendered, to include a scheduled 
appointment in October 1999.

2.  The RO must schedule the veteran for 
a VA ophthalmology examination for the 
purpose of determining the current 
severity of his service-connected 
residuals of shell fragment wounds of 
both eyes, with retained foreign bodies 
and aphakia of the left eye.  The 
evaluation must include uncorrected and 
corrected visual acuity of both eyes, 
visual field or peripheral vision 
findings for both eyes, as well as any 
other tests that are deemed necessary.  
The claims file should be made available 
to the examiner for review.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 30 percent for 
residuals of shell fragment wounds of 
both eyes, with retained foreign bodies 
and aphakia of the left eye.  The RO must 
determine if a higher rating is warranted 
by rating both eyes in accordance with 
the Schedule of Eye Ratings rather than 
under 38 C.F.R. § 4.84a, Diagnostic Code 
6029, for aphakia.  In the event that his 
claim is not granted in full, the veteran 
must be provided a supplemental statement 
of the case and be afforded the 
applicable time to respond.

The purpose of this REMAND is to obtain additional 
information and development.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


